ROSS MILLER Secretary of State SCOTT W. ANDERSON Deputy Secretary for Commercial Recordings Filing Acknowledgement April 16, Job Number C20080416-1665 Corporation Numbe C465-1987 Filing Description Stock Split Document Filing Number 20080262258-25 Date/Time of Filing April 16, 2008 01:00:08 AM Corporation Name NEXICON, INC. Resident Agent The attached document(s) were filed with the Nevada Secretary of State, Commercial Recordings Division. The filing date and time have been affixed to each document, indicating the date and time of filing. A filing number is also affixed and can be used to reference this document in the future. Respectfully, By: /s/ROSS MILLER ROSS MILLER Secretary of State Commercial Recording Division 202 N.
